Citation Nr: 1545462	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for chondromalacia of the left knee beginning May 1, 2012.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran had active service from January 1974 to May 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, decreased the Veteran's disability rating for his left knee disability to 10 percent disabling. 

Historically, this matter was previously before the Board in June 2009 at which time the Board issued a decision, which in part, restored a 20 percent disability rating for the Veteran's left knee disability.  Additionally, the Board remanded the claim of an increased disability rating for his left knee disability for further examination, which was completed. 

In February 2011, the Board again remanded the Veteran's claims for a Travel Board Hearing to be scheduled.  The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that proceeding is of record.

In September 2011, the Board remanded the issue of an increased disability rating for the Veteran's left knee disability.

In an August 2012 rating decision, the Appeals Management Center (AMC) assigned a temporary 100 percent rating, based on surgical and other treatment requiring convalescence, beginning March 15, 2012.  The rating returned to 20 percent as of May 1, 2012.  

Thereafter, in January 2013, the Board remanded the issue of entitlement to an increased disability rating in excess of 20 percent for chondromalacia of the left knee, beginning May 1, 2012 for further development to include scheduling the Veteran for a VA examination.  Subsequently, in a January 2013 rating action, the RO increased the Veteran's disability evaluation to 30 percent effective May 1, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  Therefore, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for an initial increased compensable rating for bilateral hearing loss.

The Veteran contends that his service-connected left knee disability is more disabling than the assigned 30 percent rating reflects.  VA last examined him in February 2013 for his left knee disability, but he has since explained that certain symptoms appear to have caused his condition to have worsened.  See June 2015 Appellant's Post-Remand Brief.  

As such, another examination is required to evaluate his current left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his left knee disability is more severe than currently evaluated, he is competent to report his symptoms.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be provided to the examiner for review.

The examiner should specifically characterize the degree of impairment of the left knee.  This should include whether there is malunion with knee or ankle disability and whether such disability is best characterized as slight, moderate, or marked.  Any other abnormality of the knee or leg residual to the left knee disability should be noted.  Any necessary diagnostic tests should be completed.
The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  The Veteran and his representative should then be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




